[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                        FILED
                                                               U.S. COURT OF APPEALS
                               No. 10-15435                      ELEVENTH CIRCUIT
                           Non-Argument Calendar                 SEPTEMBER 26, 2011
                         ________________________                     JOHN LEY
                                                                       CLERK
                     D.C. Docket No. 1:09-cv-00116-WLS

GERALYN ANDERSON,

                                     lllllllllllllllllllllllllllllllll llPlaintiff-Appellant,


                                     versus


COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                     lllllllllllllllllllllllllllll llllDefendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                             (September 26, 2011)

Before EDMONDSON, CARNES and KRAVITCH, Circuit Judges.

PER CURIAM:

     Geralyn Anderson appeals the district court’s order affirming the
Commissioner of the Social Security Administration’s denial of disability,

disability insurance benefits, and supplemental security income, 42 U.S.C.

§§ 405(g) and 1383(c)(3). Anderson contends that the administrative law judge’s

reasons for not giving controlling weight to the opinion of her treating physician,

Dr. John Beaty, and for discounting the opinions of two non-treating physicians,

Dr. Michael Wager and Dr. Karl Willers, are not supported by the record.

      We review the Commissioner’s decision to determine whether it is

supported by substantial evidence and whether the proper legal standards were

applied. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004).

“Substantial evidence is more than a scintilla and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Id.

(quotation marks omitted). “We may not decide facts anew, reweigh the evidence,

or substitute our judgment for that of the Commissioner.” Dyer v. Barnhart, 395

F.3d 1206, 1210 (11th Cir. 2005) (quotation marks and alterations omitted).

      The Social Security regulations provide guidelines for the ALJ to use when

evaluating medical opinion evidence. See 20 C.F.R. § 404.1527. The ALJ

considers many factors when weighing such evidence, including the examining

relationship, the treatment relationship, whether an opinion is well-supported,

whether an opinion is consistent with the record, and the area of a doctor’s

                                         2
specialization. Id. § 404.1527(d). Generally, the medical opinions of

professionals who provided treatment are given more weight than the opinions of

those who only examined a claimant because “[treating] sources are likely to be

the medical professionals most able to provide a detailed, longitudinal picture of

[the claimant’s] medical impairment(s).” Id. § 404.1527(d)(2). We have found

“good cause” to afford less weight to a treating physician’s opinion where the

opinion was conclusory or inconsistent with the physician’s own medical records

or where the evidence supported a contrary finding. Lewis v. Callahan, 125 F.3d

1436, 1440 (11th Cir. 1997); see also Crawford, 363 F.3d at 1159 (“A treating

physician’s report may be discounted when it is not accompanied by objective

medical evidence or is wholly conclusory.” (quotation marks omitted)). As our

limited review precludes us from reweighing the evidence, when the ALJ

articulates specific reasons for failing to give the opinion of a treating physician

controlling weight, and those reasons are supported by substantial evidence, there

is no reversible error. Moore v. Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005).

      With respect to the opinion of Dr. Beaty, a psychiatrist who treated

Anderson for two years, the ALJ provided specific, adequate reasons for not

giving his opinion controlling weight, and those reasons were supported by

substantial evidence. For example, although Beaty stated that his functional

                                           3
assessment of Anderson was based on two years of clinical observation, his

findings were not supported by objective evidence: his treatment notes for

Anderson primarily provided only the diagnosis or simply documented Anderson’s

subjective complaints during each visit. Moreover, those treatment notes reflected

gradual improvement in Anderson’s condition. The ALJ also noted that Beaty’s

opinion contained internal inconsistencies and did not address Anderson’s lack of

compliance with treatment and how that might have affected her functional

abilities. In sum, because Dr. Beaty’s opinion was not supported by the objective

evidence in the record and was inconsistent with his own treatment notes, the ALJ

had good cause to give that opinion less weight or discount it altogether. See

Crawford, 363 F.3d at 1159; Lewis, 125 F.3d at 1440.

      With respect to the opinion of Dr. Wager, the ALJ pointed out that the

record did not support that Wager was a treating physician and that his opinion

was therefore not entitled to controlling weight. Furthermore, the ALJ provided

specific reasons for discounting that opinion, including the fact that Wager

“merely recite[d] the litany of [Anderson’s] complaints and contentions,”

grounding his conclusions only on Anderson’s subjective allegations, not on

objective evidence from the record.

      Finally, regarding the opinion of Dr. Willers, the ALJ gave less weight to

                                         4
that opinion, which was provided after a single evaluation, because the ALJ found

that Willers “acted as [Anderson’s] scrivener” and “uncritically accepted”

everything she told him. For example, Anderson told Willers that she had been

previously diagnosed with bipolar disorder—a claim without any support in the

record—and that she had other problems supposedly stemming from injuries she

sustained in motor vehicle accidents. Willers then assessed Anderson as having

bipolar disorder, despite noting in his report that bipolar disorder was not normally

caused by head trauma. Willers also diagnosed Anderson with borderline

intellectual functioning, even though he noted that diagnosis was inconsistent with

her history of working in payroll and accounting positions.

      Because we do not reweigh the evidence anew, and the ALJ articulated

specific reasons for discounting the opinions of Dr. Beaty, Dr. Wager, and

Dr. Willers, which are supported by substantial evidence, there was no reversible

error in the weight given to the doctors’ opinions.

      AFFIRMED.




                                          5